GeaNgee, J. — I.
The pleadings and proceedings are largely devoted to the question of whether the loan was made prior to the taking effect of the act of the Twenty-sixth General Assembly (chapter 85). Section 9 of said act, which is the important part of it for the purposes of this case, went into the present Code as section 1898; and, looking to that section alone, the date of the loan in this case might make a material difference as to plaintiff’s right of recovery, and hence the question as to whether the loan was so made as to be tinder its provisions has Been carefully presented. "When this case was tried below, the cases of Association v. Heidt, 107 Iowa, 297, and Same Plaintiff v. Curtis, 107 Iowa, 504, had not been decided in this court, the opinions having been filed at our January term, 1899. The argument of appellant deals with the subjects of an entirety of contract of the agreement for membership in the association and for the loan, of estoppel, of the repeal of prior laws by the act of the Twenty-sixth General Assembly, of the validity of the contract and obligations thereof, and of ratifications. These questions, in view of the facts on which the arguments are based, me set at rest by our holdings in those cases. Whatever might be the doubts, or even the conclusions, from considering alone the act of the Twenty-sixth General Assembly, *153the later act of the Twenty-seventh General Assembly (chapter 48), which is cited and considered in the Heidi Case, above cited, is conclusive against defendant’s claim.
1 IT. It is now said that the act of the Twenty-seventh General Assembly is void because there is not a compliance with the constitutional provision that “every act shall embrace but one subject, and matters properly con-neeted therewith, which-subject shall be expressed in the title.” Constitution, article 8, section 29. The title of the act is, “An act to-amend section eighteen hundred and ninety-eight (1898) of the Code, relating to building and loan associations.” The act, by its terms, deals with contracts between the association and its members; and the argument is that a subject of the act is contracts, and such a subject is not specified in the title, and hence it is void. Such a conclusion results from only having in mind a part of the constitutional provision. It is not that an act shall embrace but one subject, but it shall embrace but one subject and matters properly connected therewith. Oontracts are matters connected with the subject of building and loan associations, and a law on that subject, which should regulate its dealings with the people, may well include the subject of contracts. Richman v. Board, 77 Iowa, 512; State v. Forkner, 94 Iowa, 1; Christie v. Investment Co., 82 Iowa, 360.
2 III. It is thought there could properly be no judgment for plaintiff, because the by-laws were not put in evidence. If in evidence they would only show facts as to which there seems to be no dispute.
3 IV. The court allowed an attorney’s fee of one hundred dollars, and it is urged that it should not have been done. The mortgage provides for an attorney’s fee of that amount in case of a foreclosure of the mortgage, and the allowance was made just in accordance with the agreement. A query is presented: Suppose, the day after the decree was entered, the claim was paid ? We have not that state of facts, and, if we had, it is not easy to see *154how it would change what the court was required to do in entering the decree before such a payment. The decree simply gave judgment of foreclosure, and for an attorney’s fee, as the mortgage provided. The judgment is affirmed.
WateRMAN, J., takes no part.